Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on February 24, 2021.  It is also done in response to the X-RUSH of 08/26/2022. The Examiner acknowledges the following:
3.	Claims 1 – 20 were filed.
4.	NOTE: This office action is in response to the X-RUSH of 08/26/2022 as to fix claim 9 (See the Examiner’s Amendment below).
5.	The drawings filed on 02/24/2021 are accepted by the Examiner.
6.	 Current claims 1 – 20 are pending and they are being considered for examination.

Examiner’s Amendment
7.	Claim 9 was missing a period at the end of it. The Examiner called the Applicant representative, Mr. Jason Tsai, REG# 67,488, on August 30, 2022 to make sure nothing else was missing on the aforementioned claim. After checking the specification, Mr. Tsai confirmed that a period at the end of claim 9 was okay and authorized an Examiner’s Amendment to be done to correct it. Claim 9 was amended as it follows:

Claim 9. 	(Currently amended) The image sensor of claim 5, further comprising: a third capacitor having a first terminal coupled to the source terminal of the cascode transistor and having a second term.


Allowable Subject Matter
8.	Claims 1 – 20 are allowed. 
9.	The reasons for allowance was given on the previous Notice of Allowance mailed on 08/26/2022.




Contact
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697